        Case 4:19-cv-01495 Document 26 Filed on 08/29/19 in TXSD Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

TERESA L. RIBELIN COOK                               §
                                                     §
          PLAINTIFF,                                 §
                                                     §
V.                                                   § CIVIL ACTION NO. 4:19-cv-01495
                                                     §
HARRIS COUNTY; KIM OGG, HARRIS                       §
COUNTY DISTRICT ATTORNEY; JOHN                       §
BREWER; AND BRYAN VACLAVIK,                          §
                                                     §
             DEFENDANTS.                             § JURY DEMANDED

                    PLAINTIFF’S NOTICE REGARDING STATE COURT ACTION

          COMES NOW, Teresa L. Ribelin Cook (“Cook”) and pursuant to this Court’s August 23,

2019 Order [Dkt No. 25] files this Notice Regarding State Court Action and states:

          1.         Following this Court’s May 23, 2019 order, a “hearing” was held on July 2, 2019

before Judge Kelli Johnson, District Judge of the 178th Judicial District Court of Harris County, Texas.

The July 2, 2019 “hearing” was in Judge Johnson’s chambers and Cook was excluded by the Judge.

The “hearing” consisted of legal arguments and the undersigned presented Judge Johnson with a Brief

but no evidence was presented. During the July 2, 2019 hearing, Judge Johnson stated that the

situation was very unusual and that there was no ongoing state proceeding. Judge Johnson heard

argument and concluded the “hearing” with the understanding that a subsequent hearing would be

held on the matter.

          2.         The second “hearing” was held on August 23, 2019 (again this “hearing” was in

chambers; Cook was excluded; no evidence was presented; and the undersigned presented the Judge

with another Brief), during that hearing, Judge Johnson ruled that Cook lacked standing to assert her

claims of her attorney/client and work product privileges and her constitutional claims to privacy and



                                                    1
20170275.20190379/3345003.1
        Case 4:19-cv-01495 Document 26 Filed on 08/29/19 in TXSD Page 2 of 2



to the return of her property. Judge Johnson signed an order allowing the Harris County District

Attorney’s “taint team” to go through Cook’s private, confidential Legal Files seized from her

lawyer’s offices.

          3.         On August 29, 2019, Cook filed with the First or Fourteenth Court of Appeals of the

State of Texas a Writ of Mandamus against Judge Johnson and a Motion for Emergency Stay.

          4.         In the event, the Courts of the State of Texas refuse to recognize Cook’s constitutional

rights and continue to ignore her evidentiary privileges, Cook, pursuant to this Court’s Memorandum

and Order of May 23, 2019, will again request relief from this Court because she will have exhausted

her claims in state court.

                                                        Respectfully submitted,

                                                         HIRSCH & WESTHEIMER, P.C.

                                                        By: /s/ Michael J. Durrschmidt
                                                           Michael J. Durrschmidt
                                                           State Bar No. 06287650
                                                           Victoria Argeroplos
                                                           State Bar No. 24105799
                                                           1415 Louisiana St, 36th Floor
                                                           Houston, Texas 77002
                                                           Telephone: (713) 223-5181
                                                           Telecopier: (713) 223-9319
                                                           Email: mdurrschmidt@hirschwest.com
                                                           Email: vargeroplos@hirschwest.com

                                                        ATTORNEYS FOR PLAINTIFF
                                                        TERESA L. RIBELIN COOK


                                       CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, a copy of the foregoing was served upon the
parties through the Clerk of Court via CM/ECF.


                                                             /s/ Michael J. Durrschmidt
                                                            Michael J. Durrschmidt


                                                        2
20170275.20190379/3345003.1
